DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Per 37 CFR 1.75 (i) please paragraph (further indent) the following claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is not clearly understood.
First, no where in the specification is “a groove part” defined. The examiner interprets this expression to mean that a “groove part” could be any part of the groove.  
The “groove part is the same width” as what? Examiner will interpret this expression to mean that the groove has a uniform width. No width section of the groove is wider or thinner than another.  
 The “and/or” expression is not understood; particularly the “and” branch. If the groove has a uniform width how can the top part of the groove be wider than the bottom part?  Examiner will interpret this claim as only claiming the alternative “or” possibility.

Claim 5 recites the limitation "the ground-based vehicle".  There is insufficient antecedent basis for this limitation in the claim.
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 6,  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Suppes.
A transportation system (¶0002) comprising a hybrid vehicle (¶0065 1st two sentences) that is propelled on a highway (figures 11, 12 & 14), by a linear induction motor comprising a stationary motor element stator and a moving motor element rotor (Suppes discloses stator and armature with the stator moving like a rotor and the armature stationary; abstract last sentence, ¶0040, ¶0049, claim 1), wherein the stator is incorporated into a groove (“slot 10”, ¶0040 “where a longitudinal slot allows the stator to pass” fig. 2c) in the highway (fig. 14) and the rotor is incorporated into the hybrid vehicle and protrudes into the groove in the highway (to repeat Suppes labels the moving part not the stator but the rotor, see ¶0123 “where the connector necks pass through the slot as the stator travels along the armature.”); wherein the hybrid vehicle further comprises at least one wing (¶0035, “flaps 75”) that elevates the hybrid vehicle when propelled to a take-off speed on the highway.
Claim 6 Suppes discloses that the highway structure comprising a stationary motor element ("stator") hangs on at least one cable stretched between ground pylons (fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Suppes.
Suppes does not disclose the groove sizes of claim 2. 
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to vary the width of the groove (slot) of Suppes as needed.  A motivation for this would be to vary the groove sizes to accommodate different sizes.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding the particular dimensions of the groove, to the extent that  does not specify exact dimensions, at the time of the invention, workable dimensions of the groove would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suppes.
Suppes does not disclose that the hybrid vehicle is unmanned or unpiloted.  
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to design the vehicle of Suppes unmanned or unpiloted.  A motivation for this would be to utilize the transportation system of Suppes for dangerous situations. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
  
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bambrogan discloses a transportation system with a linear induction motor vehicle travelling in a groove with a stator and rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649